Chase, J.:
We are of the opinion that the determination of the Printing Board in awarding the department printing to the Albany Evening Union Company should be confirmed on the merits, and that it is unnecessary to consider the other questions discussed by counsel. The State Printing Law (Laws of 1901, chap. 507) became a law April 23, 1901, and the contract with the Albany Evening Union Company was the first contract for the department printing made Under that law. Prior to 1901, contracts for the department printing were let pursuant to section 72 of the Executive Law (Laws of 1892, chap. 683, as amd. by Laws of 1900, chap. 477). Under the Executive Law the words “ circular,” “ blank ” and “ pamphlet ” were not defined, but under the State Printing Law (§ 10) they are defined. About June 1,1902, the Printing Board duly gave notice as required by law that until July 2, 1902, they would receive sealed proposals for the whole of the department printing for the period commencing on the 20th day of January, 1903, and ending on the 30th day of September, 1904, which notice to bidders set forth, as near as might be, the amount of work which was performed during the preceding year of the various kinds called for by the proposal. The Printing Board also prepared and furnished to all persons desiring to bid for the department printing, blanks for proposals or bids for such printing in the form prescribed by said section 10, including therein the definitions as stated in said section. The amount of work which was performed during the preceding year of the various kinds called for by the proposal was stated according to the way in which the same had been respectively designated prior to said definitions. Applying said definitions in determining the amount of each kind of work to be done materially affected the number of pieces of work of the particular kinds. The relator is the person with whom the last preceding contract for department printing was made, and he was familiar with the work that had been done and the manner of designating the same, and the changes effected by counting the different kinds of work in accordance with the definitions contained in the State Printing Law, The Printing Board *164received eleven bids. The bid of the relator for circulars was very-low, while his bid for blanks was very high, being in many instances not only much higher than any other bidder but more than fifty per cent higher than the commercial rate for the same work. A statement of the bids computed upon the basis of the previous year, without consideration of the changes made by said definitions, shows the total amount of the relator’s bid to be $12,962.29, and that he was the lowest bidder, but computing said bids on a basis of the work of the preceding year and stating the same as provided by said definitions, the total amount of the relator’s bid was $25,881.80, and the Albany Evening Union Company was the lowest bidder. •
An “ unbalanced bid ” in public contracts is defined by the Century Dictionary, to be “ a bid for the performance of a given work at specified rates for each of the various kinds of labor or materials required which by being made on an erroneous estimate of quantities of each appears, assuming those quantities to be correct, to be low in comparison with other bids when a computation based upon the true quantities would make the bid high.” The bid of the relator and that of three other bidders respectively were not uniform in the price for similar work and were unbalanced bids. The other seven bids respectively were uniform as relating to similar work, and they did not discriminate for or against particular kinds of work. Under the definitions stated a large proportion of the work previously called “circulars” was termed “blanks.” This very large decrease in the number of circulars, and very large increase in the number of blanks, made the small bid On circulars and the large bid on blanks most unfavorable to the State, and if the relator’s bid had been accepted the contract would have resulted in a large profit to him and a corresponding loss to the State.
Most people are familiar with the effort of excavating contractors to obtain superior knowledge of the different materials to be excavated, and then with such superior knowledge so make their bid that it shall appear to be low in comparison with other bids, when in fact it will result in enormous profits to, the contractor. It is evident from the record that the relator attempted to use his superior knowledge in regard to the number of circulars, blanks and pamphlets, as they would necessarily be counted under the definitions *165stated for the purpose of making an unbalanced bid, to his subsequent profit.
Said section 10 of the State' Printing Law provides: “ The said board shall open said proposals and enter into a contract with such person, corporation or firm as shall make the lowest offer, and it may discriminate in favor of such bid as it may deem most favorable to the State, computed upon the basis of the amount of work done during the preceding year of the various kinds called for by the proposal.” The Printing Board passed a resolution as follows:
“ JResolved, that it appearing to the satisfaction of this board that the bid for the department printing of the Albany Evening Union Company, submitted in accordance with the statutes and the rules of this board, computed upon the amount of work done during the preceding year of the various kinds called for by the proposal in accordance with the definitions of the statute, pursuant to which the contract for said work is to be let, is the most favorable to the State of any of the bids submitted as aforesaid, the contract for said printing be and the same hereby is awarded to said Albany Evening Union Company,” and a contract was executed accordingly.
The action of the Printing Board was within the express authority of said statute. We do not understand that the relator claims to have been misled by the published notice to bidders; indeed, it is evident that with his superior knowledge of the subject such claim could not be successfully made.
The determination of the Printing Board should be confirmed, with fifty dollars costs and disbursements to the Albany Evening Union Company.
All concurred.
Determination of the Printing Board confirmed, with fifty dollars costs and disbursements to the Albany Evening Union Company.